                                   United States Bankruptcy Court
                                    Eastern District of Michigan

IN RE:                                                           CHAPTER 13
Kimberly E Paris                                                 CASE NO: 18-53563
XXX-XX-4074                                                      JUDGE MARK A RANDON
      Debtor(s)
___________________________________/


                      Debtor’s Chapter 13 Confirmation Hearing Certificate
                                    [To be completed fully]

       At the next confirmation hearing in this case, the debtor intends to: [Check ONE of the following]
       1. _X_ Request confirmation of the debtor’s plan, because all timely objections of creditors and
       the trustee have been resolved. I have emailed to the trustee a proposed order confirming the
       plan, as required in paragraph 2 of the Chapter 13 Case Management Order.

       2. ___ Request confirmation of the debtor’s plan, even though all timely objections have not been
       resolved. I have emailed to the trustee a proposed order confirming the plan, as required in
       paragraph 2 of the Chapter 13 Case Management Order. The parties are at an impasse in
       attempting to resolve these objections despite all reasonable efforts. The following are: (a) the
       parties whose timely objections have not been resolved; (b) their unresolved objections; and (c)
       the legal and factual issues that must be resolved by the Court in connection with confirmation:

               Trustee Objections #1: Plan payment not posted, plan is unfeasible, plan does not meet
                                      best interest, Trustee requests documents upon which the debtor
                                      relies as it may affect the best interest of the creditors pursuant to
                                      U.S.C. § 1325(a)(4).
               Issues:                Attorney would like to discuss Trustee’s objections at the
                                      hearing.

               Creditor # 1:
               Objections:
               Issues:

       3. ___ Request an adjournment of the confirmation hearing to June 5, 2019, due to the following
       good cause:
               Debtor filed an Amended Plan on January 9, 2019

       4. ___ Dismiss the case. [The Court will enter an order of dismissal and the case will be removed
       from the docket.]

       5. ___ Convert the case to chapter 7. [The Court will enter an order of conversion to chapter 7
       and the case will be removed from the docket.]

       6. ___ Re-convert the case to chapter 7. [The case will remain on the docket and parties will have
       an opportunity to be heard.]


Date: __08/29/2019____                                   _/s/ Anthony Y Abueita _____
                                                         Debtor’s Attorney
                                                         Anthony Y Abueita (P-70755)
                                                         703 S Grand Traverse Ave
                                                         Flint, MI 48502
                                                         (810) 235-8669
                                                         abueitalaw@gmail.com
  18-53563-mar       Doc 93      Filed 08/29/19       Entered 08/29/19 14:27:25            Page 1 of 1
